Citation Nr: 0935032	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  98-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 7, 1995 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits based entitlement under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, N.R.H., and D.A.T.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to 
January 1946, and he died in December 1984.  The Appellant is 
his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville Regional Office 
(RO) which awarded DIC benefits, effective March 7, 1995, 
based on 38 U.S.C.A. § 1151.

By March 2000 decision, the Board denied an effective date 
earlier than March 7, 1995 for the award of DIC benefits.  
The Appellant appealed that determination to the U.S. Court 
of Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, the VA Office of General 
Counsel, on behalf of the Secretary, and the Appellant's 
attorney filed a Joint Motion to Remand the Board's decision.  
The Court granted the motion.  The case returned to the Board 
following completion of development made pursuant to a May 
2001 Board remand.  In April 2004, the Board issued a 
decision which denied the appeal.

The Appellant subsequently appealed again to the Court.  In 
January 2007, the Secretary of Veterans Affairs (Secretary) 
and the Appellant, through her attorney, entered a Joint 
Motion to vacate the Board's decision and remand the matter 
to the Board.  That motion was granted by the Court in 
January 2007.  Following additional development by the agency 
of original jurisdiction, the Board denied the Appellant's 
claim in September 2007.

The Appellant subsequently appealed again to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2009 decision, a panel of the Court determined that the 
Board's finding that the Appellant had not submitted a claim 
within one year following the Veteran's death was clearly 
erroneous.  The Court reversed the Board's finding of fact as 
to this matter.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran requested hearings before the Board.  The 
requested hearings were conducted in January 2000 and in 
September 2003.  The Appellant has been notified of her right 
to request a new hearing, because the Veterans Law Judges who 
conducted those hearings are not available to participate in 
review of the claim following its return from the Court.  The 
Appellant, through her attorney, has not sought an additional 
hearing before the Board.  Appellate review may proceed.


FINDING OF FACT

The Court of Appeals for Veterans Claims has determined that 
the Appellant submitted an initial application for benefits 
based on the Veteran's death within one year following the 
Veteran's death in December 1984.


CONCLUSION OF LAW

The criteria for an effective date of December 1, 1984 for an 
award of DIC benefits based on entitlement under 38 U.S.C.A. 
§ 1151 are met.  38 U.S.C.A. §§ 1151, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.150, 3.153, 3.155, 3.201, 3.400 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that she submitted a claim for DIC 
benefits based on the Veteran's death during VA 
hospitalization in December 1984.  The RO and the Board 
determined that the earliest date of receipt by VA of an 
application for benefits was March 7, 1995, in part because 
such an application was not of record.  The Court of Appeals 
for Veterans Claims expressed a firm conviction that an 
application was filed within one year of the Veteran's death 
in December 1984.  Complete development of the facts in this 
case has been conducted by the agency of original 
jurisdiction, and the Court requires that VA determine that 
an application was submitted.  The Board may not Remand the 
claim for further development merely to obtain evidence 
contrary to the Court's determination.  Therefore, the claim 
must be granted as directed by the Court.  

The Court has directed VA that it has no basis for assignment 
of an effective date other than the date of the Veteran's 
death.  The Court's decision requires that December 1, 1984, 
be assigned as the effective date for the award of DIC 
benefits under 38 U.S.C.A. § 1151, as that date is the first 
day of the month in which the Veteran died.  

Given that this decision effectuates an Order of the Court, 
and that decision is favorable to the Appellant, no further 
discussion of VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. The Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



ORDER

An effective date of December  1, 1984 for an award of DIC 
benefits granted under 38 U.S.C.A. § 1151 is awarded, subject 
to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted as 
directed in the July 2009 decision of the Court.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


